DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following errors:  
Upon review of the figures, including Figs 1, 2, 3, 4, 5A, 5B, 6, 7, 8A, 8B, and 9, various reference characters (i.e. 1, 2, 3, 4, ….. 32) have been enclosed within circles.   However, according to 37 CFR 1.84(p)(1) in “Standards for Drawings”, numbers, letters, and reference characters must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g. encircled. 
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the current specification does not comply with the requirements under MPEP 608.01. A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  Below are the requirements for a proper substitute specification:
1) a marked up copy of the entire specification showing all changes by underlining any added text, 
2) a clean version (without markings) of the entire specification, and 
3) a statement that the substitute specification contains no new matter.
Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The abstract of the disclosure is objected to because it contains multiple paragraphs instead of one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, as best understood by Examiner, claim 1 as submitted on 02/11/2021, is as reproduced herein below:

    PNG
    media_image1.png
    316
    843
    media_image1.png
    Greyscale

Upon review, Examiner submits that a proper preamble, transitional phrase, and essential elements, features and limitations are missing in the recited claim 1.  As a result, claim 1 fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Regarding claims 2-6, as best understood by Examiner, claims 2-6 as submitted on 02/11/2021, are as reproduced herein below:

    PNG
    media_image2.png
    559
    870
    media_image2.png
    Greyscale

Upon review, Examiner submits that a proper preamble, transitional phrase, and essential elements, features and limitations are missing in the recited claims 2-6, respectively.  
In addition, it is unclear as to dependency of claims 2-6, since none of claims 2-6 includes any reference to being dependent upon of any preceding claim. 
As a result, claims 2-6 fail(s) to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
The examiner notes numerous issues under this heading.  For general claim construction, the examiner encourages applicant to reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include each claim must be in one sentence only (see claim 1).  
Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  
Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  
Due to the extensive rejections under this heading, the claims are considered obviously informal pursuant to MPEP 702.01.  Below is a link from www.uspto.gov to a presentation of a Claim Drafting Workshop for applicant’s reference.
https://www.uspto.gov/sites/default/files/documents/Website%20PDF%20-%20Invention%20Con%202017%20Claim%20Drafting%20Workshop%20-%20OPLA.pdf
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 5720516, hereinafter referred to as “Young”).  For examination purposes, the claims are interpreted as best understood in light of the objections and rejections raised above.
Regarding claim 1, Young discloses the upper half (Figs 3 and 6, separate diameter portions 25 and 26 together can be upper half) of the drink holders cup receptacle (Figs 2, 4 and 6,  cup receptacle 24) contains an internal profile consisting of multiple internal diameters (Figs 3 and 6,  portions 25 and 26 are of two different diameters for internal profile of cup holder) created by a plurality of entities consisting of tapered bores (col. 3, lines 42-46: connecting means 7 is a frusto-conical cup receptacle 24, thereby equivalent to being tapered) known as chamfers, cylindrical bores (Fig. 3, each of portions 25, 26 is a cylindrical bore) and curved radii known as filets (Fig. 13, mounting collar 45 outer wall 48 has curved radii at edges). Use of any combination consisting of Two or more entities of which may be a filet, chamfer or cylindrical bore for the purpose of centralizing a drink container within the upper half of the cup receptacle of a drink holder to restrict lateral movement of various sizes and shapes of drink containers (col. 3, lines 42-48: 4 separate diameter portions 25-28 to accommodate different diameters of cup bottoms, with flat to receive edge of a cup bottom, thereby implying of centering cup and restricting lateral movement).  Use of Two or more non-equal internal diameters within the upper half of the cup receptacle of a drink holder (Figs 3 and 6, portions 25 and 26 are of two different diameters and a flat edge can be used to hold a cup bottom). 

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmerlin (US 9677594B1, hereinafter referred to as “Hemmerlin”).  For examination purposes, the claims are interpreted as best understood in light of the objections and rejections raised above.
Regarding claim 2, Hemmerlin discloses the pivotal tilting axis location (Fig. 1, second end 32 is pivotal tilting axis location, see also col. 9, lines 39-43: holding element 20 is rotatably affixed to a connecting rod through axis 25) of the cup (col. 9, lines 35-39: solid cup holder, Fig. 1B) and pole (Figs 3B, and 9, pole A) is above the base of the cup (Fig. 1B, second end 32 is above base of cup) and is an integral feature of the cup (the pivotal tilting capability of the pivot second end 32 is an integral feature of cup for offering various orientation adjustment capability to achieve optimal position, see col. 2, lines 41-54 for details). 

Regarding claim 5, Hemmerlin discloses Multiple Pivotal tilting angles between the cup and pole may be selectively positioned by use of a ball plunger detent, an integral or independent multi-faceted lock washer surrounding the bolt hole faces on the cup and pole to restrict pivotal tilting between the cup and pole (Fig. 4A, washer 28 and multi-faceted second nut 24 can be combined with other nuts and threaded screw 22 of Fig. 3A to securely hold pole A, or to securely hold cup holder 20 of Fig. 1B, while at multiple pivotal tilting angles being selectively positioned around second axis 25, due to the fact that holding element 20 is rotatably affixed to connecting rod 30, see cols 9-10 in specification). 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baltes (US 8640377, hereinafter referred to as “Baltes”).  For examination purposes, the claims are interpreted as best understood in light of the objections and rejections raised above.
Regarding claim 3, Baltes discloses the cup portion (Fig. 38, cup portion 62) contains One or more slots within the bottom to accept the pole (Fig. 39, interface rim forms a slot at between upper portion and lower portion, 62 and 64, for accepting pole 16 shown in Figs 8, 18 and 53). An interference fit or flexible section of the cup or pole creates a contact area under compression by use of threaded hardware to limit or lock relative pivotal tilting movement between the cup and pole (Due to presence of alternative language of “or” in above limitation, just one option is suffice to meet the claim,  Figs 8, 9, 18 and 19 show cup and pole in the holder, and pivoting tilting configuration is shown especially in Figs 18 and 19;  col. 4, lines 63-66: upper and lower portions can be readily removably secured together by means such as threaded connections, friction connections, thereby providing use of threaded hardware to limit pivotal tilting movement;  interference fit of cup and pole creating a contacting area is discussed in col. 5, lines 1-12: fishing rod will remain securely held in the rod holder by the size of the diameter of the lower portion of the rod and beverage holder; Fig. 30, flexible ring 63 is sufficiently resilient to retain a beverage container in beverage holder, thereby serving as an interference fit or flexible section of the cup). 

Regarding claim 4, Baltes discloses the cup and pole have mating contact points between them while straight in the vertical position or tilted at the maximum pivot angle creating Two positive stop positions (Fig. 39 shows contact mating point of cup and pole at near edge interface between 62 and 64 when tilted at the maximum pivot angle, which is at an offset location near one edge of 62, while Figs 1-7 shows a different contact mating point of cup and pole straight in the center at interface between 12 and 14 when being straight in the vertical position). 


 Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seon (KR20180110439A, hereinafter referred to as “Seon”).  For examination purposes, the claims are interpreted as best understood in light of the objections and rejections raised above.
Regarding claim 6, Seon discloses the poles outer diameter has an external groove or multiple grooves (Fig. 3, upper threads 72b and lower threads 72a for pole/rod 20) to contain an elastomeric or non-elastomeric movement limiting device including O-Rings (Fig. 3, O-rings 76a, 76b) to reduce vibration or lateral movement and secure the pole inside the fishing rod holder to accommodate varying internal diameters of different fishing rod holders (English translation copy in page 6, lines 1-3 recites in part: “When the assembling connector 70 is coupled between the rod 20a at the lowermost end of the rod portion 20 and the engaging hole 40, the upper and lower o-rings 76a and 76b, 70 is stably coupled to the rod 20a and the coupling hole 40a at the lowermost stage to prevent the coupling connector 70 from being loosened at the lowermost rod 20a and the coupling hole 40a”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cotton (US 20060086877) discloses a fishing rod holder.  Peters (US 20050173610) discloses a fishing rod holder.  Sampson (US 20060016382) discloses an adjustable drink holder adapted to fit in rod holder. Taboada (US 20060261234) discloses a beverage holder that removably engages a fishing rod holder.  McNamire (US 20080236021) discloses a cup holder rod and reel mount.
Sarnowski (US 20190098885) discloses a combination rod and cup holder.
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly encourages referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DING Y TAN/ Examiner, Art Unit 3632    

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632